Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                January 19, 2016

The Court of Appeals hereby passes the following order:

A15A1714. JOSHUA DAVID MELLBERG, LLC et al. v. THE IMPACT
    PARTNERSHIP, LLC et al.

A15A1715. STANTON v. THE IMPACT PARTNERSHIP, LLC et al.

       We granted applications filed by the Appellants seeking the right pursuant to
OCGA 5-6-34 (b) to file the captioned interlocutory appeals to consider the trial
court’s order denying their motions to dismiss. The Appellees in the captioned
appeals have filed motions to dismiss the appeals on the basis that this Court lacks
jurisdiction because the Appellants failed to comply with the interlocutory appeal
procedures set forth in OCGA § 5-6-34 (b). Having considered the record on appeal,
we conclude that the Appellants failed to follow the procedural requirement of OCGA
§ 5-6-34 (b) that “the same trial judge who entered the order in question must issue
the certificate of immediate review.” Mauer v. Parker Fibernet, LLC, 306 Ga. App.
160, 162 (701 SE2d 599) (2010). Because this procedural requirement was not
followed, this Court has no jurisdiction to consider the appeals. Cherry v. Coast
House, Ltd., 257 Ga. 403, 404 (359 SE2d 904) (1987); Mauer, supra. Accordingly,
the appeals were improvidently granted; the motions to dismiss the appeals are
granted; and the captioned appeals are DISMISSED.



                                      Court of Appeals of the State of Georgia
                                                                           01/19/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.